             Case 7:19-mj-10163-MRG Document 8 Filed 09/30/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                        Case No.: }q YhAG- l Olie,3 (MRG)
                                      Plaintiff,
                                                        ORDER OF DISMISSAL
                         -against-




                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.



                                                           H . . Martin R. G db rg,
                                                           United States Magi tr e Judge



                     ..µ..
Dated:           v{.j  day of ~~                         ,20~
               Poughkeepsie, New York
